

116 HR 2909 IH: Promoting Grid Storage Act of 2019
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2909IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Casten of Illinois (for himself, Mr. Luján, Mr. Michael F. Doyle of Pennsylvania, Mr. McNerney, Mr. Bacon, Mr. Tonko, Mr. Foster, and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Energy to establish an energy storage research program, a demonstration
			 program, and a technical assistance and grant program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Promoting Grid Storage Act of 2019. 2.DefinitionsIn this Act:
 (1)Energy storage systemThe term energy storage system means equipment or facilities relating to the electric grid that are capable of absorbing energy, storing the energy for a period of time, and dispatching the energy, that—
 (A)use mechanical, electrochemical, biochemical, or thermal processes to store energy that was generated at an earlier time for use at a later time;
 (B)use mechanical, electrochemical, biochemical, or thermal processes to store energy generated from mechanical processes that would otherwise be wasted for delivery at a later time; or
 (C)store thermal energy for direct use for heating or cooling at a later time in a manner that avoids the need to use electricity at that later time, as is offered by grid-enabled water heaters.
 (2)IslandingThe term islanding means a distributed generator or energy storage device continuing to power a location in the absence of electric power from the primary source.
 (3)MicrogridThe term microgrid means an integrated energy system consisting of interconnected loads and distributed energy resources, including generators and energy storage devices, within clearly defined electrical boundaries that—
 (A)acts as a single controllable entity with respect to the grid; and (B)can connect and disconnect from the grid to operate in both grid-connected mode and island mode.
 (4)SecretaryThe term Secretary means the Secretary of Energy. 3.Energy storage research program (a)In generalThe Secretary shall establish a cross-cutting national program within the Department of Energy for the research of energy storage systems, components, and materials.
 (b)Additional requirementsIn establishing the program under subsection (a), the Secretary shall— (1)identify and coordinate across all relevant program offices throughout the Department of Energy key areas of existing and future research with respect to a portfolio of technologies and approaches; and
 (2)adopt long-term cost, performance, and implementation targets for specific applications of energy storage systems.
				4.Technical assistance and grant program
			(a)Establishment
 (1)In generalThe Secretary shall establish a technical assistance and grant program (referred to in this section as the program)—
 (A)to disseminate information and provide technical assistance directly to eligible entities so the eligible entities can identify, evaluate, plan, design, and develop processes to procure energy storage systems; and
 (B)to make grants to eligible entities so that the eligible entities may contract to obtain technical assistance to identify, evaluate, plan, design, and develop processes to procure energy storage systems.
					(2)Technical assistance
 (A)In generalThe technical assistance described in paragraph (1) shall include assistance with one or more of the following activities relating to energy storage systems:
 (i)Identification of opportunities to use energy storage systems. (ii)Assessment of technical and economic characteristics.
 (iii)Utility interconnection. (iv)Permitting and siting issues.
 (v)Business planning and financial analysis. (vi)Engineering design.
 (B)ExclusionThe technical assistance described in paragraph (1) shall not include assistance relating to modification of Federal, State, or local regulations or policies relating to energy storage systems.
 (3)Information disseminationThe information disseminated under paragraph (1)(A) shall include— (A)information relating to the topics described in paragraph (2), including case studies of successful examples;
 (B)computer software for assessment, design, and operation and maintenance of energy storage systems; and
 (C)public databases that track the operation of existing and planned energy storage systems. (b)EligibilityAny not-for-profit or for-profit entity shall be eligible to receive technical assistance and grants under the program.
			(c)Applications
 (1)In generalAn eligible entity desiring technical assistance or grants under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)Application processThe Secretary shall seek applications for technical assistance and grants under the program— (A)on a competitive basis; and
 (B)on a periodic basis, but not less frequently than once every 12 months. (3)PrioritiesIn selecting eligible entities for technical assistance and grants under the program, the Secretary shall give priority to eligible entities with projects that have the greatest potential for—
 (A)strengthening the reliability and resiliency of energy infrastructure to the impact of extreme weather events, power grid failures, and interruptions in supply of fossil fuels;
 (B)reducing the cost of energy storage systems; (C)facilitating the use of renewable energy resources;
 (D)minimizing environmental impact, including regulated air pollutants and greenhouse gas emissions; (E)improving the feasibility of microgrids or islanding, particularly in rural areas, including high energy cost rural areas; and
 (F)maximizing local job creation. (d)GrantsOn application by an eligible entity, the Secretary may award grants to the eligible entity to provide funds to cover not more than—
 (1)100 percent of the costs of the initial assessment to identify net system benefits of using energy storage systems;
 (2)75 percent of the cost of guidance relating to methods to assess energy storage in long-term resource planning and resource procurement;
 (3)60 percent of the cost of studies to assess the cost-benefit ratio of energy storage systems; and (4)50 percent of the cost of guidance on complying with State and local regulatory technical standards, including siting and permitting standards.
				(e)Rules and procedures
 (1)RulesNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the program.
 (2)GrantsNot later than 120 days after the date of issuance of the rules and procedures for the program, the Secretary shall issue grants under this section.
 (f)ReportsThe Secretary shall submit to Congress and make available to the public— (1)not less frequently than once every 2 years, a report describing the performance of the program under this section, including a synthesis and analysis of any information the Secretary requires grant recipients to provide to the Secretary as a condition of receiving a grant; and
 (2)on termination of the program under this section, an assessment of the success of, and education provided by, the measures carried out by eligible entities under the program.
 5.Department of Energy workshopsThe Secretary shall hold one or more workshops during each of calendar years 2021 and 2023 to facilitate the sharing, across the Department of Energy, the States, local and Tribal governments, industry, and the academic research community, of research developments and new technical knowledge gained in carrying out sections 3 and 4.
		6.Energy storage system demonstration program
			(a)Energy storage grant program
 (1)EstablishmentThe Secretary shall establish a competitive grant program for pilot energy storage systems, as identified by the Secretary, that use either—
 (A)a single system; or (B)aggregations of multiple systems.
 (2)EligibilityEntities eligible to receive a grant under paragraph (1) include— (A)a State, territory, or possession of the United States;
 (B)a State energy office; (C)a tribal organization (as defined in section 3765 of title 38, United States Code);
 (D)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));
 (E)an electric utility, including— (i)a rural electric cooperative;
 (ii)a political subdivision of a state, such as a municipally owned electric utility, or any agency, authority, corporation, or instrumentality of one or more state political subdivisions; and
 (iii)an investor-owned utility; and (F)a private energy storage company that is a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)).
 (3)Selection requirementsIn selecting eligible entities to receive a grant under this section, the Secretary shall, to the maximum extent practicable—
 (A)ensure regional diversity among eligible entities that receive the grants, including participation by rural States and small States;
 (B)ensure that specific projects selected for grants— (i)expand on the existing technology demonstration programs of the Department of Energy; and
 (ii)are designed to achieve one or more of the objectives described in paragraph (4); (C)prioritize projects from eligible entities that do not have an energy storage system;
 (D)give consideration to proposals from eligible entities for securing energy storage through competitive procurement or contract for service;
 (E)prioritize projects that coordinate with the local incumbent utility for in-front-of-the-meter projects that do not formally involve a utility; and
 (F)prioritize projects that leverage matching funds from non-Federal sources. (4)ObjectivesEach demonstration project selected for a grant under paragraph (1) shall include one or more of the following objectives:
 (A)To improve the security of critical infrastructure and emergency response systems. (B)To improve the reliability of the transmission and distribution system, particularly in rural areas, including high energy cost rural areas.
 (C)To optimize transmission or distribution system operation and power quality to defer or avoid costs of replacing or upgrading electric grid infrastructure, including transformers and substations.
 (D)To supply energy at peak periods of demand on the electric grid or during periods of significant variation of electric grid supply.
 (E)To reduce peak loads of homes and businesses, particularly to defer or avoid investments in new electric grid capacity.
 (F)To advance power conversion systems to make the systems smarter, more efficient, able to communicate with other inverters, and able to control voltage.
 (G)To provide ancillary services for grid stability and management. (H)To integrate a renewable energy resource production source at the source or away from the source.
 (I)To increase the feasibility of microgrids or islanding. (J)To enable the use of stored energy in forms other than electricity to support the natural gas system and other industrial processes.
 (5)Restriction on use of fundsAny eligible entity that receives a grant under paragraph (1) may only use the grant to fund programs relating to the demonstration of energy storage systems connected to the electric grid, including energy storage systems sited behind a customer revenue meter.
				(6)Funding limitations
 (A)Federal cost shareThe Federal cost share of a project carried out with a grant under paragraph (1) shall be not more than 50 percent of the total costs incurred in connection with the development, construction, acquisition of components for, or engineering of a demonstration project.
 (B)Maximum grantThe maximum amount of a grant awarded under paragraph (1) shall be $5,000,000. (7)No project ownership interestThe United States shall hold no equity or other ownership interest in an energy storage system for which a grant is provided under paragraph (1).
 (8)Comparable wage ratesEach laborer and mechanic employed by a contractor or subcontractor in performance of construction work financed, in whole or in part, by the grant shall be paid wages at rates not less than the rates prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.
				(b)Rules and procedures; awarding of grants
 (1)Rules and proceduresNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the grant program under subsection (a).
 (2)Awarding of grantsNot later than 1 year after the date on which the rules and procedures under paragraph (1) are established, the Secretary shall award the initial grants provided under this section.
 (c)ReportsThe Secretary shall submit to Congress and make publicly available— (1)not less frequently than once every 2 years for the duration of the grant program under subsection (a), a report describing the performance of the grant program, including a synthesis and analysis of any information the Secretary requires grant recipients to provide to the Secretary as a condition of receiving a grant; and
 (2)on termination of the grant program under subsection (a), an assessment of the success of, and education provided by, the measures carried out by grant recipients under the grant program.
 7.Authorization of appropriationsThere are authorized to be appropriated— (1)for each of fiscal years 2020 through 2024, $175,000,000 to carry out section 3;
 (2)for the period of fiscal years 2020 through 2024, $100,000,000 to carry out section 4, to remain available until expended; and
 (3)for the period of fiscal years 2020 through 2024, $150,000,000 to carry out section 6, to remain available until expended.
			